Citation Nr: 1828868	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  13-03 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left total knee replacement with degenerative joint disease and strain (previously rated as left knee osteoarthritis), prior to August 18, 2014, and rating in excess of 30 percent from October 1, 2015 to the present.

(The Veteran is in receipt of a temporary total rating for the period from August 18, 2014, to September 30, 2015, for convalescence pursuant to the provisions of 38 C.F.R. § 4.30 for a total left knee replacement.)  

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbosacral spine prior to October 22, 2014, and a rating in excess of 40 percent since. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included with the claims file.

The case was previously before the Board in August 2014 and again in October 2015.  With regards to the previous remand directives, the Board finds there has been substantial compliance with the directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In the previous October 2015 Board remand, the issue of entitlement to an increased rating for radiculopathy of the right lower extremity was noted as an issue before the Board.  A December 2015 rating decision then granted entitlement to service connection for the left lower extremity at 20 percent, effective from December 9, 2015.  This rating decision also increased the Veteran's radiculopathy of the right lower extremity from 20 percent to 40 percent, effective from December 9, 2015.  As such, the RO has already adjudicated the Veteran's entitlement to separate disability ratings for these associated disabilities.  In Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc) the Court recognized that VA has broad discretion to dismember a claim and adjudicate the pieces in jurisdictionally separate proceedings.  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within VA's discretion.").  Here, as in Tyrues, VA separately adjudicated the Veteran's entitlement to separate disability ratings for right and left lower extremity radiculopathy.  The Veteran has not filed any statements that indicate he is seeking higher ratings for his radicular symptoms at any point during the appeals period.  Instead, his statements have been focused on his lumbar spine disability.  Therefore, the Board need not further consider whether the Veteran is entitled to higher ratings for service connected right and left lower extremity radiculopathy.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Prior to October 22, 2014, the Veteran's lumbar spine was manifested by pain with flexion limited to, at most, 66 degrees, without evidence of incapacitating episodes.  There was insufficient evidence of bowel or bladder impairment.

2.  Since October 22, 2014, the Veteran's lumbar spine is manifested by pain with flexion limited to, at most, 30 degrees, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  There is no evidence of bowel or bladder impairment, or ankylosis.  

3.  Prior to August 18, 2014, the Veteran's left knee osteoarthritis was manifested by painful motion, with flexion to no less than 90 degrees including on repetition, without clinical evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum. 

4.  From March 24, 2011 to August 18, 2014, the date of the claim for an increase rating to the date of his total left knee replacement surgery, the Veteran suffered from slight instability of the left knee.

5.  The Veteran underwent a total left knee replacement on August 18, 2014.  

6.  Since October 1, 2015, the Veteran's left knee is manifested by flexion to no less than 90 degrees including on repetition, without ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

7.  The Veteran's surgical scar on the left knee is not covering of an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), affecting the underlying soft tissue, or described as painful or unstable


CONCLUSION OF LAW


1.  Prior to October 22, 2014, the criteria are not met for a rating in excess of 10 percent for the lumbar spine disability.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5244 (2017).

2.  Since October 22, 2014, the criteria are not met for a rating in excess of 40 percent for the lumbar spine disability.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5244 (2017).

3  Prior to August 18, 2014, the criteria are not met for a disability rating in excess of 10 percent for left knee osteoarthritis.  38 U.S.C. §§ 1155, 5107 (West 2012); §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003-5257 (2017).

4.  From March 24, 2011 to August 18, 2014, the criteria are met for a separate disability rating of 10 percent for slight left knee instability.  38 U.S.C. §§ 1155, 5107 (West 2012); §§ 3.102, Part 4, 4.7, 4.71a; Diagnostic Code 5257 (2017).
5.  Since October 1, 2015, the criteria are not met for a disability rating in excess of 30 percent for residuals of a total left knee replacement.  38 U.S.C. §§ 1155, 5107 (West 2012); §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5505 (2017).

6.  Since August 18, 2014, the criteria for a compensable rating for a scar on the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. § 4.1 (2017).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).
A recent United States Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

Finally, under 38 C.F.R. § 4.71a (2017), which sets forth the schedular rating criteria for the musculoskeletal system, Diagnostic Code 5010 directs VA to rate arthritis due to trauma under degenerative arthritis, or Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id. Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Lumbar Spine Disability

The Veteran seeks higher ratings for his lumbar spine disability, rated at 10 percent prior to October 22, 2014, and 40 percent since.  For the period prior to October 22, 2014, he is rated pursuant to Diagnostic Code (DC) 5242.  For the period since October 22, 2014, he is rated pursuant to DC 5242-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

DC 5242 directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2017).

Under DC 5243, this disability is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under these diagnostic codes, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The General Rating Formula for Diseases and Injuries of the Spine, provide further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, as will be discussed below, the objective evidence of record does not establish the Veteran currently suffers from any neurological manifestations associated with his low back disability aside from the already service-connected radiculopathy of the right and left lower extremities, which, as previously noted, have already been adjudicated. 

      1.  Prior to October 22, 2014

For the period prior to October 22, 2014, the evidence of record includes a VA examination dated in April 2011.  Additionally, there are VA and private treatment records pertaining to this disability.  

In the April 2011 VA examination, the Veteran reported fatigue, weakness, decreased motion, spasm, and stiffness.  He also reported moderate pain without radiation.  The Veteran denied flare-ups.  The examiner noted there was no evidence of bowel and bladder impairment, or incapacitating episodes.  The Veteran required the use of a cane.  On physical examination, there was no objective evidence of spasms, weakness, guarding, tenderness, or atrophy.  Range of motion testing revealed flexion to 66 degrees, extension to 10 degrees, left lateral flexion to 22 degrees, right lateral flexion to 19 degrees, left lateral rotation to 29 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations were noted.  

Additionally, for the period prior to October 22, 2014, Veteran's VA and private treatment records show his continuous complaints of pain associated with his low back disability.  However, there are no objective range of motion findings in these treatment records that are materially different from the findings noted in the April 2011 VA examination.   

For the initial period on appeal, the Board determines that the evidence preponderates against the Veteran's claim for a disability rating in excess of 10 percent for his service-connected low back disability.  In particular, the Board acknowledges the Veteran's complaints of chronic back pain, which the record clearly documents.  However, the Veteran's flexion was limited, at most, to 66 degrees.  See April 2011 VA examination.  

With respect to functional loss, the April VA examiner noted evidence of pain on motion but no additional limitations on repetitive motion or functional loss.  Nevertheless, even considering the additional functional impact and the Veteran's reports of pain, the fact remains the Veteran has motion in his lumbar spine up to 66 degrees flexion, which is greater than the required findings for a 20 percent rating based on limitation of motion.  Therefore, the Board finds that even when considering any functional limitations due to pain identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as the criteria in DeLuca and Mitchell, the Veteran's functional loss did not equate to the criteria required for a 20 percent rating.

Further, to the extent the April 2011 VA examination did not comply with the holdings in Correia or Sharp, either individually or collectively, such non-compliance is harmless error.  In this respect, the Veteran specifically denied flare-ups and there was no evidence of pain during range of motion findings, aside from the Veteran's own report.  

As for whether the Veteran is entitled to the higher 20 percent rating for IVDS, which requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the April 2011 VA examiner noted there was no evidence of incapacitating episodes requiring bed rest.  
 
There is no other medical evidence, as discussed in detail above, which would support the Veteran's contentions that his lumbar spine disability has increased in severity beyond the currently assigned 10 percent rating for the initial period on appeal.  

      2.  Since October 22, 2014

For the period since October 22, 2014, the Veteran is currently rated at 40 percent.  The objective evidence of record for this period includes the report of the October 2014 and December 2015 VA examinations, and the available VA and private treatment records.  

As mentioned, the next higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5243.  Alternatively, the next higher rating for IVDS of 60 percent requires incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  Id.  

The VA and private treatment records do not contain any evidence that the Veteran suffers from ankylosis or that he has had at least 6 weeks of incapacitating episodes within a 12 month period to warrant the higher 50 and 60 percent ratings, respectively.  

During the October 2014 VA examination the Veteran again reported pain and denied the existence of flare-ups.  Range of motion testing revealed flexion to 30 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, right and left lateral rotation to 10 degrees.  There was no evidence of additional limitation of motion following repetitive testing.  However, the examiner noted functional limitations of less and weakened movement than normal, excess fatigability, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance following repetitive testing.  There was also evidence of localized tenderness or pain to palpation and abnormal gait.  The examiner indicated the Veteran suffered from incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Finally, there was no evidence of bowel or bladder impairment.  There was no evidence of ankylosis.  The Veteran required the use of a cane.  

Here, the December 2015 VA examination is largely repetitive of the findings in the October 2014 VA examinations with respect to the Veteran's reported symptoms, or lack thereof.  Further, the functional loss and repetitive testing findings were similar.  Range of motion testing revealed flexion to 50 degrees, extension to 0 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 10 degrees.  Importantly, the fact his spine is capable of movement in all directions, precludes a finding of ankylosis.  Finally, the examiner found the Veteran does have IVDS; however, he has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.   

With respect to functional loss, the October and December VA examiners noted evidence of additional limitation due to pain, fatigue, weakness, lack of endurance, incoordination, and pain having the major functional impact.  The VA examiners both noted that there was no additional loss of function or range of motion after three repetitions.  There were no other findings of functional limitations as a result of the lumbar spine disability. 

Nevertheless, even considering the additional functional impact and the Veteran's reports of pain, the fact remains the Veteran has motion in his lumbar spine, which precludes a finding of ankylosis.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as the criteria in DeLuca and Mitchell, the Veteran's functional loss did not equate to the criteria required for a 50 percent rating.

Further, to the extent VA examinations failed to comply with the holdings in Correia or Sharp, either individually or collectively, such non-compliance is harmless error.  In this respect, the Court in Johnston, supra, indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Johnston, 10 Vet. App. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, as the Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis of other symptoms unrelated to limitation of motion, 38 C.F.R. § 4.40 and 4.45 are not for application.  

As for whether the Veteran is entitled to the higher 60 percent rating, which requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 month, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the October 2014 VA examiner found incapacitating episodes having a total duration of at least two weeks but less than four weeks, and the December 2015 VA examiner determined the Veteran's disability did not result in any incapacitating episodes requiring bed rest, much less having a total duration of at least 6 weeks.  

There is no other medical evidence, as discussed in detail above, which would support the Veteran's contentions that his lumbar spine disability has increased in severity beyond the currently assigned 40-percent rating.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability throughout the course of his appeal.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent prior to October 22, 2014, and rating in excess of 40 percent since.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Left Knee Disability

The Veteran seeks higher ratings for his left knee disability.  For the initial period on appeal, the Veteran is rated pursuant to DC 5003-5257, indicating that degenerative arthritis of the knee under DC 5003 was the service-connected disability and the residual disability was recurrent subluxation or lateral instability of the left knee.

Under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Diagnostic Code 5257 governs other impairments of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for slight recurrent subluxation or lateral instability of the knee.  Id.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  Id.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.

VA's General Counsel has stated that when a knee disorder is rated under Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Normal range of knee motion is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Evaluations for knee impairment can also be assigned due to ankylosis or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2017).

	1.  Osteoarthritis of the Left Knee Prior to August 18, 2014

The Veteran's left knee disability is rated at 10 percent disabling under the provisions of Diagnostic Code 5003-5257, prior to August 18, 2014.  

The Board finds that the criteria for an evaluation in excess of 10 percent for left knee arthritis are not met prior to August 18, 2014 pursuant to DC 5003.  However, he is entitled to a separate compensable rating of 10 percent for DC 5257 for this initial period on appeal.  The objective evidence of record includes an April 2011 VA examination, and private and VA treatment records.

During the April 2011 VA examination, the Veteran was employed full time but did report 2 weeks of loss of work due to knee pain.  As for symptomatology, the Veteran reported deformity, instability, pain, stiffness, weakness, incoordination, and daily locking.  The examiner noted an antalgic gait, and that the Veteran required the intermittent but frequent use of a cane and brace.  Range of motion testing revealed flexion to 90 degrees, with extension to 0 degrees.  The examiner noted that extension was limited by 9 degrees, and there was objective evidence of pain on motion.  Further, there was additional limitation due to pain after repetitive motion, but the examiner was unable to test specific range of motion findings due to pain.  As to other objective findings, crepitus, deformity, edema, and tenderness were noted, but no objective evidence of instability, or abnormalities of the patellar, meniscus, or tendons.  
VA treatment records for this initial period on appeal do not contain any objective clinical findings pertaining to the left knee.  However, there are reports of pain from the Veteran.  

After reviewing all of the clinical evidence and subjective complaints, the Board finds the Veteran is currently being compensated for painful motion with arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.59.  This painful motion is not compensated for under Diagnostic Code 5257.  Therefore, the Veteran is entitled to a separate rating of 10 percent under Diagnostic Code 5257 for the left knee prior to August 18, 2014.  However, as there is no objective evidence of instability, only the Veteran's competent and credible lay statements, there is no evidence to support a finding of moderate instability of the left knee sufficient for a 20 percent rating.  Thus, a disability rating in excess of 10 percent for instability of the Veteran's left knee disability is not warranted.  

Additionally, the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's osteoarthritis of the left knee is not warranted based on limitation of motion.  At its most limited, the Veteran's left knee had flexion to no less than 90 degrees.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here, extension of the left knee was found to be limited to 9 degrees.  As such, a separate rating is warranted based on limitation of extension of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (Sept. 17, 2004).

There is similarly no evidence of ankylosis of the left knee, and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2013).  

In addition, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  The April 2011 VA examiner specifically noted there was pain on motion and could not conduct repetitive testing due to such pain.  However, the evidence fails to show limitation of flexion to even a compensable degree, even in contemplation of functional loss caused by symptoms such as pain.  As such, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5260.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell, supra.  Burton v. Shinseki, 25 Vet. App. 1 (2011) would also not provide a basis for a compensable rating since the minimum rating provided under the applicable Diagnostic Codes 5260 and 5261 is a zero percent rating.

Further, to the extent the April 2011 VA examination failed to comply with the holdings in Correia or Sharp such non-compliance is harmless error.  In this respect, the Veteran specifically denied flare-ups and there was no objective evidence of pain during range of motion findings, aside from the Veteran's own report.  

	2.  Left Knee Disability from August 18, 2014 to October 1, 2015

On August 18, 2014, the Veteran underwent a total left knee replacement.  Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating evaluation for one year after implantation of the prosthesis.  As the Veteran has not appealed the propriety of his temporary 100 percent rating from August 18, 2014, to September 30, 2015, the Board need not consider the merits of that 100 percent rating.  

	3.  Residuals of a Total Left Knee Replacement Since October 1, 2015

Following the Veteran's total left knee replacement surgery, the residuals of the knee replacement are to be rated as follows:  a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a.

For this period on appeal, the objective evidence of record includes VA examinations dated in October 2014 (the examination upon which the 30 percent rating was decided), December 2015, and April 2017.  VA and private treatment records have also been considered.  

During the October 2014 VA examination, the Veteran denied flare-ups.  Range of motion testing revealed flexion to 95 degrees and extension to 20 degrees, with pain noted at the endpoint for extension.  There was no change in range of motion upon repetitive testing.  As for function loss/ impairment, the VA examiner noted less and weakened movement than normal, excess fatigability, disturbance of locomotion, swelling, and interference with sitting.  There was also evidence of localized tenderness or pain to palpation.  However, the examiner specifically noted no evidence of instability, subluxation/ dislocation, shin splints, meniscal conditions, or any other conditions pertaining to the left knee.  The examiner noted the existence of a scar as a result of the left knee replacement surgery and described it as non-tender, well- healed, linear, hyperpigmented, and 19 centimeters (cm) long by 0.5 cm wide.  Finally, the examiner noted the Veteran required the regular use of a cane for ambulation.  

Following the October 2014 VA examination, VA treatment records shows that the Veteran's flexion was limited to, at most, 110 degrees, with extension to negative 5 degrees. See December 2014 VA treatment record.  Further, the Veteran reported a pain level of 2 out 10.  Records from the Pennsylvania Department of Corrections facility where the Veteran was employed do not contain any objective findings pertaining to the left knee.  

The Veteran was next examined by VA in December 2015.  At that time, he reported pain, and flare ups, which reduced mobility if the Veteran walks over 100 yards, lifts, carries or performs repetitive activities.  The Veteran also described his functional impairment in that prolonged standing, sitting, walking, carrying, lifting, and bending are all impaired by pain and reduced mobility of the left knee.  Range of motion testing revealed flexion to 95 degrees and extension to 10 degrees.  There was evidence of pain on weight-bearing as well as objective evidence of localized tenderness or pain on palpation along the medial joint.  The Veteran was able to perform repetitive use testing without additional functional loss or limitation of motion.  However, the examiner noted that pain, fatigue, weakness, lack of endurance, and incoordination significantly limit functional ability with repeated use over a period of time.  The examiner indicated the examination was not conducted during a flare-up but the same factors limit functional ability as those noted during repetitive use.  There was no evidence of ankylosis, instability, shin splints, meniscal condition, or other conditions related to the left knee.  The examiner indicated there is an intermediate degree of residual weakness, pain or limitation of motion as a result of the total left knee replacement surgery.  The examiner noted the existence of a scar as a result of the left knee replacement surgery and described it as non-tender, well- healed, linear, hyperpigmented, and 19cm long by 0.5 cm wide.  Finally, the examiner noted the Veteran required the regular use of a cane for ambulation.  

Most recently, the Veteran was examined in April 2017.  During the examination, the Veteran reported reoccurring pain and stiffness with prolonged sitting, as well as difficulty walking for long periods of time and long distances.  He denied the existence of flare-ups in the left knee.  Range of motion testing revealed flexion to 90 degrees and extension to 0 degrees.  The examiner noted there was pain on motion but it did not result in functional loss.  Further, there was no objective evidence of localized tenderness or pain on palpation, or pain on weight-bearing.  The Veteran was able to perform repetitive testing without additional loss of function or range of motion.  The examiner also noted there was no evidence of instability, subluxation, shin splints, ankylosis, or any other conditions related to the left knee.  The examiner reported the Veteran uses both a cane and a knee brace.  Finally, as it pertains to the scar as a result of the total left knee replacement surgery, it was indicated it was 21 cm in length and 1 cm wide.  The examiner specifically determined the scar was not painful or unstable.  

Based on this evidence, the Board finds that the Veteran is not entitled to rating in excess of the 30 percent currently assigned for residuals of his total left knee replacement, effective from October 1, 2015.  This is based on the provisions of Diagnostic Code 5055, which provides for a minimum rating of 30 percent.  The evidence shows limitation of left knee flexion to 90 degrees, which corresponds to a noncompensable rating under Diagnostic Code 5260.  Further, there is no indication of extension limited to 30 degrees, which would warrant a higher 40 percent rating under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, following his total left knee replacement surgery, there is no instability or subluxation shown on examination.  In fact, the Veteran did not allege instability or subluxation.  Thus, because there is no objectively demonstrated instability of the knee, a separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

Because the Veteran's limitation of flexion and extension are both noncompensable and there is no instability or subluxation, the only appropriate compensable rating is the 30 percent rating provided for in Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Additionally, there is no indication of ankylosis of the left knee.  Therefore, a rating in excess of the 30 percent rating already assigned is not for application pursuant to Diagnostic Code 5256. 

There are no other pertinent diagnostic codes that would afford the Veteran a rating in excess of this 30 percent rating.  A 60 percent rating based on severe painful motion or severe weakness under Diagnostic Code 5055 is not warranted.  The findings of the April 2017 VA examiner of flexion to 90 degrees, the worst noted during this period on appeal, and of the October 2014 VA examiner of extension to 20 degrees, would not constitute severe painful motion as the codes pertaining to limitation of motion provide for higher ratings that the Veteran's measured ranges do not nearly approximate; in fact his limitation of flexion, as noted above, does not even warrant a compensable rating and thus could not be considered severe, even considering his complaints of pain at 90 degrees.  Moreover, the April 2017 VA examiner specifically noted there was no additional limitation or decrease in range of motion due to pain.  

The Veteran is certainly competent to report knee pain and there is no doubt that he experiences this as he does have limited motion as shown on the examinations summarized above; however, these symptoms are contemplated by the ratings currently assigned.  As noted above, the medical evidence of record does not result in a disability picture manifested by chronic severe pain and weakness. 

Additionally, whether the Veteran's knee disability resulted in a level of functional loss greater than that already contemplated by the assigned ratings for any part of the appeal period has also been considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Prior to his total left knee replacement in August 2014, the VA examinations treatment records note the left knee disability was characterized by pain, limitation of motion, and instability.  Following his surgery, the VA examiners noted additional functional impairment of the left knee characterized by pain, fatigue, weakness, lack of endurance, and incoordination.  However, the rating schedule is intended to allow for compensation for painful motion of a joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the evidence does not reflect functional loss that is not already contemplated by the assigned rating of 10 percent prior to August 18, 2014, and 30 percent since October 1, 2015.  A rating in excess of 30 percent is not warranted for the left knee on the basis of functional loss. 

Further, to the extent the VA examination failed to comply with the holdings in Correia or Sharp, either individually or collectively, such non-compliance is harmless error.  In this respect, the Veteran specifically denied flare-ups and there was no objective evidence of pain on weight-bearing.  

Finally, the Board has considered whether the Veteran is entitled to a compensable rating for the scar on his left knee associated with the total knee replacement.  The Veteran is currently in receipt of a 0 percent rating pursuant to DC 7805, for other scars, including linear scars, and other effects of scars.  DC 7805 is evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are evaluated based upon any disabling effect(s), not considered in a rating provided under diagnostic codes 7800-04, under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.
The rating criteria for Diagnostic Codes 7800 - 7804 were amended effective October 2008; those revisions are applicable to claims for benefits received by the VA on or after October 23, 2008 and are for application in this claim.  See 73 Fed. Reg. 54708 (September 23, 2008).  

Burn scars, or scars due to other causes, that are not of the head, face, or neck, that are deep and nonlinear are evaluated pursuant to Diagnostic Code 7801.  A scar of an area or areas of 144 square inches (929 sq. cm.) or greater warrants an evaluation of 40 percent.  A scar of an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants an evaluation of 30 percent.  A scar of an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants an evaluation of 20 percent.  A scar of an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants an evaluation of 10 percent.  38 C.F.R.  § 4.118, Diagnostic Code 7801. 

A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1. 

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, applicable regulation directs assignment of a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assignment of a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assignment of a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  The separate evaluations are then combined under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars that are unstable or painful are evaluated pursuant to Diagnostic Code 7804.  Five or more scars that are unstable or painful warrant an evaluation of 30 percent.  Three or four scars that are unstable or painful warrant an evaluation of 20 percent.  One or two scars that are unstable or painful warrant an evaluation of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.

If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.

Here, the evidence does not support the assignation of a compensable evaluation at any point since the total knee replacement surgery.  The October 2014 and December 2015 VA examiners both found the scar to be non-tender, well- healed, linear, hyperpigmented, and 19 cm long by 0.5 cm wide.  The April 2017 VA examiner determined the scar was 21 cm in length and 1 cm wide, and stated the scar was not painful or unstable.  Regardless, at no point during the appeals period is there evidence of the scar covering of an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), affecting the underlying soft tissue, or described as painful or unstable.  As such, a higher evaluation is not warranted.  

The preponderance of the evidence is against a rating in excess of 10 percent prior to his total left knee replacement surgery on August 18, 2014, and a rating in excess of 30 percent for the Veteran's service-connected residuals of a total left knee replacement at any time during the period following the reduction in the 100 percent rating following surgery.  In reaching this decision the Board has considered the doctrine of reasonable doubt and the staged ratings assigned represent the maximum ratings warranted during each stage of the appeal.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to October 22, 2014, and a rating in excess of 40 percent since is denied.

Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis, prior to August 18, 2014 is denied.

Subject to the law and regulations governing payment of monetary benefits, prior to August 18, 2014, a separate 10 percent disability rating for slight instability of the left knee is granted.

Entitlement to a disability rating in excess of 30 percent for left total knee replacement with degenerative joint disease and strain (previously rated as left knee osteoarthritis), since October 1, 2015 is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


